DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1- 3 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Omori et al (US 2010/0144193)
With regard to claim 1 , Omori et al disclose a  connector (JC) which is held on an enter peripheral surface of a wire hornet (1) in a posture that an axial direction of the connector is directed in an extending direction- of the wire harness, and which is fixed to the wire harness in this state by winding a tape, the: connector comprising:
a connector housing (40),
wherein the connector housing includes an outer per spheral wall on. which a tape (58)  to be peripherally wound, and an. outermost surface of the outer peripheral  wall of the connector housing is provided with a plurality of planar outer surfaces which are respectively planar surfaces along, the axial direction and have such .a relationship-djat peripherally adjacent: planar outer surfaces intersect each other; and ridge line portions along the axial direction in which the peripherally adjacent planar outer surfaces intersect each other,

wherein the non-chamfered portion (48) protrudes outward from a surface of the chamfered portion, is on an inner side of or on extending surfaces of the planar outer surfaces on both sides of the chamfered portion, and is engaged with a side edge of a. tape wound around the outer surfaces so as to be used as a position displacement regulation projection configured to regulate an axial position displacement of the connector bousing with respect to the tape.

    PNG
    media_image1.png
    483
    482
    media_image1.png
    Greyscale


With regard to claim 3 , Omori et al disclose (Fig. 3)  that  a wire harness body formed of a plurality of wires (1): 
and a joint connector as applied to claims 1 and 2 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								6/28/211-